Citation Nr: 0708670	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-32 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder (claimed as depression), to include as due to 
the veteran's service-connected bilateral knee 
disabilities.

2.	Entitlement to service connection for pes planus, to 
include as due to the veteran's service-connected 
bilateral knee disabilities.

3.	Entitlement to service connection for a left hip 
disorder, to include as due to the veteran's service-
connected bilateral knee disabilities.

4.	Entitlement to service connection for a low back 
disorder with retrolisthesis of L5-S1 and degenerative 
joint disease, to include as due to the veteran's 
service-connected bilateral knee disabilities.

5.	Entitlement to service connection for a bilateral ankle 
disorder, to include as due to the veteran's service-
connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1985 to 
November 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.	A chronic psychiatric disorder was not shown during 
service or for years thereafter, nor does the objective 
and competent medical evidence of record indicate that 
the currently diagnosed personality disorder (claimed as 
depression) is related to service or the veteran's 
service-connected disorders.

2.	Moderate asymptomatic pes planus was noted at the time 
the veteran entered active service and the objective 
medical evidence clearly and unmistakably establishes 
that the disorder existed at the time of his enlistment 
into active service; the medical evidence does not 
establish that this condition increased in severity 
during the veteran's period of service, or was otherwise 
related to service.

3.	The competent and probative medical evidence of record 
fails to reveal any relationship between the veteran's 
service-connected bilateral knee disabilities and his 
congenital pes planus.  There is no evidence of 
superimposed pathology resulting in acquired foot 
pathology due to service or the veteran's service-
connected bilateral knee disabilities. 

4.	A chronic hip disorder was not shown during service or 
for years thereafter and the objective and competent 
medical evidence of record preponderates against a 
finding that the veteran has a currently diagnosed left 
hip disorder related to his period of service or to any 
of his service-connected disabilities.

5.	A chronic low back disorder was not shown during service 
or for years thereafter and the objective and competent 
medical evidence of record preponderates against a 
finding that any currently diagnosed low back disorder 
with retrolisthesis of L5-S1 and degenerative joint 
disease is related to the veteran's period of service or 
to any of his service-connected bilateral knee 
disabilities.

6.	A chronic ankle disorder (right or left) was not shown 
during service or for years thereafter, and the 
objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed bilateral ankle disorder related to 
his period of service or to any of his service-connected 
bilateral knee disabilities.


CONCLUSIONS OF LAW

1.	A psychiatric disorder (claimed as depression), is not 
related to service or proximately due to or aggravated 
by the veteran's service-connected bilateral knee 
disabilities.  38 U.S.C.A. §§ 1131, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2006); 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006).

2.	Pes planus was not incurred in or aggravated by the 
veteran's period of service, nor is it proximately due 
to, or aggravated by, the veteran's service-connected 
bilateral knee disabilities.  38 U.S.C.A. §§ 1131, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2006); 71 Fed. Reg. 
52744-5274 (Sept. 7, 2006).

3.	A left hip disorder is not related to service nor is it 
proximately due to or aggravated by the veteran's 
service-connected bilateral knee disabilities.  
38 U.S.C.A. §§ 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006); 
71 Fed. Reg. 52744-5274 (Sept. 7, 2006).

4.	A low back disorder with retrolisthesis of L5-S1 and 
degenerative joint disease is not related to service nor 
is it proximately due to or aggravated by the veteran's 
service-connected bilateral knee disabilities.  
38 U.S.C.A. §§ 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006); 
71 Fed. Reg. 52744-5274 (Sept. 7, 2006).

5.	An ankle disorder (right or left) is not related to 
service nor is it proximately due to or aggravated by 
the veteran's service-connected bilateral knee 
disabilities.  38 U.S.C.A. §§ 1131, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2006); 71 Fed. Reg. 52744-5274 (Sept. 7, 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006)..

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, as the appellant's 
claims for service connection are being denied, no disability 
rating or effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to him.  As 
set forth herein, no additional notice or development is 
indicated in the appellant's claims. 

In a July 2003 letter, issued prior to the January 2004 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating his claims under the VCAA, and 
the effect of this duty upon his claims.  We therefore 
conclude that appropriate notice has been given in this case.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II.	Factual Background

In a March 2003 rating decision, the RO granted service 
connection for residuals of a contusion to the right thigh 
with a history of hematoma and myositis with limited motion 
of the right knee, instability of the left knee, and 
residuals of a left knee injury with mild degenerative 
changes and a history of tendinitis, each evaluated as 10 
percent disabling.

In July 2003, the RO received the veteran's current claims 
for service connection.  He maintains that his service-
connected bilateral knee disabilities have caused his claimed 
personality disorder (claimed as depression), as well as his 
pes planus, left hip, low back, and bilateral ankle 
disorders.

Review of the veteran's service medical records reveals no 
complaints or findings indicative of psychiatric, left hip, 
or back disorders.  When examined for enlistment into service 
in October 1985, moderate asymptomatic pes planus was noted.  
Clinical records during service do not refer to any 
complaints of, or treatment for, pes planus.  A March 1986 
record reveals that the veteran was seen for complaints of 
left ankle pain after a fall while playing basketball.  
Objectively, there was normal range of motion with mild 
discomfort and no swelling or deformity.  The diagnosis was 
sprain that was treated conservatively.  A statement signed 
by the veteran indicates that he failed to undergo a 
separation examination and waived his right to such an 
examination. 

Post service, VA and non-VA outpatient medical records and 
examination reports, dated from December 2002 to February 
2004, are associated with the claims file and reflect the 
veteran's treatment for complaints of joint pain, with no 
specific diagnosis of a left hip disorder.  

A February 2003 medical report from T.O., M.D., reflects the 
veteran's complaint of flat feet.  Neither a foot or ankle 
disorder was diagnosed.

In a March 2003 letter, the Social Security Administration 
(SSA) advised the veteran that he did not qualify for 
Supplemental Security Income (SSI) payments because, based on 
a review of his health problems, he was not considered 
disabled.

In July 2003, the veteran was seen in the VA outpatient 
clinic for complaints of intermittent lower extremity pain 
with intermittent ankle, knee and low back pain for 15 years.  
He also complained of depression that he had intermittently 
for approximately 18 months.  His appetite increased that 
caused weight gain, decreased energy, increased fatigue, and 
no fun in life.  He had decreased concentration and denied 
suicidal or homicidal ideation.  Physical examination of the 
veteran's extremities revealed no numbness, tingling, 
clubbing, cyanosis, or edema.  Neurological examination did 
not reveal any motor, sensory or neurovascular deficit and 
the veteran's gait was normal.  The clinical assessment 
included depression, for which medication was prescribed and 
the veteran was referred to the mental health clinic.  Joint 
and low back pain was noted for which the veteran was advised 
to lose weight and continue using anti-steroidal anti-
inflammatory medication.    

In September 2003, the veteran came to the VA outpatient 
clinic to request an examination for disability due to ankle 
discomfort.  The veteran was advised that the examination 
could not be done at that time, and this upset him.

In October 2003, the veteran, who was 37 years old, underwent 
VA psychiatric examination.  According to the examination 
report, the examiner reviewed the veteran's medical records.  
The veteran gave a history of having problems for 
approximately 6 months and said he had a lot of problems with 
living in a homeless shelter and experiencing a lot anger and 
violent dreams.  He said his body was slowly deteriorating.  
The veteran said he looked strong on the outside but hurt on 
the inside.  He described having knee problems for the past 
year and reported having sleep difficulty.  His appetite and 
concentration were fair.  He did not cry and denied suicide 
attempts.  He said he was unable to enjoy life.  He was not 
working.  He indicated that he was he was filing for SSA 
disability benefits and that his lawyer told him he should 
not seek work.  Upon clinical examination, there was no Axis 
I diagnosis.  At Axis II, the diagnosis was personality 
disorder, not otherwise specified, principal diagnosis.

Also in October 2003, the veteran underwent a VA examination 
of his feet.  The examination report reflects the VA 
examiner's review of the veteran's medical records.  It was 
noted that the veteran complained of foot pain that was 
treated conservatively.  He denied flare-ups and did not use 
a cane, crutch, brace, corrective shoe, or inserts.  The 
veteran stated that he developed flat feet in service.  He 
stated that in the last six months his feet worsened and that 
he believed this worsening in severity was secondary to his 
service-connected knee disabilities.  He denied having any 
foot surgery.  On examination, mild flattening of the 
longitudinal arches was noted, bilaterally, with full range 
of motion of the toes and ankles.  There was subjective pain 
on ankle movement.  The veteran's gait was normal with no 
calluses, breakdown, or unusual shoe wear.  X-rays of the 
veteran's feet and ankles taken at the time were all reported 
as negative.  The diagnosis was mild pes planus and the VA 
examiner opined that the veteran's foot condition had no 
causal relationship from his service-connected knee 
disabilities. 

A VA orthopedic examination was performed in October 2003.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  The veteran complained of 
left hip and knee pain that he treated conservatively.  He 
denied using crutches, braces, canes or corrective shoes.  
The veteran said that approximately six months earlier he 
started to experience left hip pain that he believed was due 
to his service-connected knee disabilities.  He denied any 
dislocation.  On examination, there was full range of knee 
motion, and flexion of the left hip was to 85 degrees with 
normal abduction, adduction, and extension.  There was 
painful motion.  Weight bearing was good and his gait was 
normal.  There was no inflammatory arthritis.  As to the 
veteran's left hip condition, the VA examiner reported that 
there was no pathology found.  In the VA examiner's opinion, 
the veteran's left hip condition was less likely than not to 
have had a causal relationship from his service-connected 
knee conditions.

An October 2003 VA orthopedic (spine) examination report 
reflects the examiner's review of the veteran's medical 
records.  The veteran gave a history of developing constant 
low back pain approximately six months earlier without any 
antecedent injury.  It was noted that this was treated 
conservatively.  The veteran believed that his back problem 
was due to his service-connected bilateral knee disabilities.  
X-rays of the lumbar spine taken at the time revealed 
retrolisthesis of L5 on S1 and mild osteophytic spurring of 
L1.  The diagnoses included low back condition, 
retrolisthesis, and degenerative joint disease.  The VA 
examiner opined that it was less likely than not that the 
veteran's current back condition had a causal relationship to 
his service-connected bilateral knee disabilities. 

According to February 2004 VA medical records, the veteran 
was seen in the outpatient clinic and requested that a 
physician sign a United States Department of Housing and 
Urban Development (HUD) form indicating that he had severe 
chronic disability.  It was noted that he appeared to walk 
without pain but complained of intermittent mid back pain.  
He denied suicide or homicide ideation and said his 
prescribed medication was effective for his depression.  On 
examination, there was full range of back motion without 
pain, and he complained of pain in the right low thoracic 
paraspinal area that was normal on examination.  His gait was 
normal and there was no neurovascular, motor, or sensory 
deficit.  There was no numbness, tingling, clubbing, edema, 
or cyanosis in the veteran's extremities.  The assessment 
included depression.  As to the veteran's back pain, the VA 
physician noted that the exam was not very remarkable, but 
the veteran had ongoing back pain that appeared muscular for 
which the veteran was referred for physical therapy 
treatment.  The examiner refused to sign the veteran's HUD 
form because the physician said that, in good conscience, he 
could not say that the veteran was chronically and severely 
disabled.  The VA doctor checked the box on the form stating 
that, in the physician's opinion, the veteran was NOT 
chronically and severely disabled; this upset the veteran.  


III.	Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Congenital or developmental defects, including personality 
disorders, are not diseases or injuries within the meaning of 
the applicable legislation and are not, therefore, eligible 
for service connection.  See 38 C.F.R. § 3.303(c), 4.9, 4.127 
(2006); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), specifically 
holding that "38 C.F.R. § 3.303(c), as it pertains to 
personality disorder, is a valid exercise of the authority 
granted to the Secretary of Veterans Affairs."  See also Beno 
v. Principi, 3 Vet. App. 439, 441 (1992).  A precedent 
opinion of the VA General Counsel, VAOPGCPREC 82-90 (July 18, 
1990) (a reissue of General Counsel opinion 01-85 (March 5, 
1985)), held in essence that a disease which is considered by 
medical authorities to be of familial (or hereditary) origin 
must, by its very nature, be found to have pre-existed a 
claimant's military service, but could be granted service 
connection if manifestations of the disease in service 
constitute aggravation of the condition. Moreover, congenital 
or developmental defects, as opposed to diseases, could not 
be service-connected because they are not diseases or 
injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service- 
connected.  Id.
  
Here, the veteran has asserted that service connection is 
warranted for a psychiatric condition (claimed as depression 
and diagnosed as personality disorder), pes planus, and 
disorders of the low back, bilateral ankles, and left hip, 
all as secondary to his currently service-connected bilateral 
knee disabilities.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).; see 
also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

Finally, the Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
; see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

A.  Psychiatric Disorder (Claimed as Depression), Diagnosed 
as a Personality Disorder

Initially, the Board points out that psychiatric problems 
were not shown during service or for years thereafter.  The 
veteran does not contend, nor has any medical professional 
ever indicated, that the veteran now has a psychiatric 
disorder that was incurred in or aggravated by his period of 
active duty service.  Direct service connection is clearly 
not warranted.  See Hickson, supra.  

The veteran contends that service connection should be 
granted on a secondary basis because he has a psychiatric 
disorder, claimed as depression, that is related to his 
service-connected disorders involving the knees.  This claim 
fails for two reasons:  (1) there is no current diagnosis of 
a chronic psychiatric disorder; and (2) no competent medical 
evidence has been submitted to show that any claimed 
psychiatric disorder is related to the veteran's service-
connected bilateral knee disabilities.   

The record reflects that the first evidence showing 
depression is from 2003.  There is, however, no medical 
opinion or other medical evidence relating this briefly noted 
depression to the veteran's service-connected bilateral knee 
disabilities.  Additionally, although the evidence shows that 
the veteran has been treated for depression by VA, it appears 
that he does not currently even have a clinical diagnosis of 
depression.  In October 2003, a VA psychiatric examiner did 
not find that the veteran had a diagnosed psychiatric 
disorder.  Rather, the diagnosis was that of a personality 
disorder.  As set forth above, the law is clear that 
personality disorders are not considered to be diseases or 
injuries within the meaning of veteran's benefits 
legislation, and, therefore, service connection is not 
warranted for the veteran's diagnosed personality disorder as 
a matter of law.  38 C.F.R. 
§§ 3.303c, 4.9, 4.127; See also Winn and Beno, supra.

In short, no medical opinion or other medical evidence has 
been presented to show that the veteran currently has a 
psychiatric disorder, claimed as depression, due to his 
service-connected bilateral knee disabilities.  Without 
evidence of a chronic psychiatric disorder and medical 
evidence linking such to a service-connected disorder, the 
veteran's claim for service connection on a secondary basis 
must be denied as well.




B.  Bilateral Pes Planus

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service; this 
presumption may only be rebutted by clear and unmistakable 
evidence of pre-existence.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b).  In this matter, it is not in dispute that 
the veteran had pes planus that preexisted service.  Since 
the veteran had pes planus prior to entry into service, 
consideration must first be given to the matter of whether 
the veteran's pre-service pes planus was aggravated by 
service. 

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches. Id.   This opinion also held that the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. § 7104(c).

Here, it is shown that the veteran had pes planus prior to 
service.  Moderate asymptomatic pes planus was noted on the 
veteran's October 1985 enlistment examination report, 
although he was found qualified for active service at that 
time.  While moderate asymptomatic pes planus was shown at 
entrance into service, there were no manifestations of a 
chronic or continuing acquired foot disorder during service.  
Additionally, there is no evidence of pertinent abnormality 
in the years immediately following service.  Significantly, 
on VA examination in October 2003, only mild pes planus was 
diagnosed by a VA examiner.  In short, there is no medical 
evidence of record showing an increase in severity during 
service.  With no increase in disability shown during 
service, aggravation may not be conceded.  See 38 C.F.R. 
§ 3.306(b) and VAOPGCPREC 3-03 (July 16, 2003).  
Consequently, service connection based on inservice 
aggravation of the pre-service pes planus is not warranted.  

The veteran's main contention is that his pes planus was 
aggravated by his service-connected knee disorders.  Review 
of the record reveals no medical evidence supporting this 
assertion.  To the contrary, on VA examination in October 
2003, the VA examiner diagnosed only mild pes planus and 
specifically provided the medical opinion that there was no 
causal relationship between the veteran's service-connected 
knee disabilities and his bilateral foot condition.  With no 
medical evidence supporting the veteran's claim that his pes 
planus was aggravated by a service-connected disability, and 
a clear medical opinion opposing that assertion, the Board 
has no choice but to deny the veteran's claim for service 
connection on a secondary basis as well.  38 C.F.R. § 3.310  

C.  Left Hip Disorder

Initially, the Board notes that no left hip problems were 
shown during service or for years after separation.  The 
veteran does not assert and the medical evidence does not 
suggest that that the veteran currently has a left hip 
disorder related directly to his period of service.  As such, 
direct service connection is clearly not in order.

The veteran asserts that service connection should be granted 
on a secondary basis for a left hip disorder caused by his 
service-connected bilateral knee disabilities.  The record, 
however, does not include any evidence, medical or otherwise, 
to support a finding that the veteran has a left hip disorder 
due to his service-connected bilateral knee disabilities.  In 
fact, in October 2003, the VA examiner reported no hip 
pathology found.   Additionally, the examiner specifically 
opined that the veteran's hip disorder was less likely than 
not causally related to his service-connected bilateral knee 
disabilities.   In short, no medical opinion or other medical 
evidence has been presented to show that the veteran 
currently has a left hip disorder due to his service-
connected bilateral knee disabilities.  As such, service 
connection on a secondary basis must also be denied. 

D.  Low Back Disorder with Retrolisthesis of L5-S1 and 
Degenerative Joint Disease

A low back disorder was not shown during service or for years 
thereafter.  The record reflects that service medical records 
are not referable to treatment of a low back disorder and 
that the first post service evidence of record of a low back 
disorder is from 2003, more than 15 years after the veteran's 
separation from service.  The veteran has not asserted nor 
does the medical evidence of record support a finding that 
there is any link between the veteran's low back problems and 
any aspect of his period of service.  Consequently direct 
service connection is not warranted.  See Hickson, supra.

The veteran has contended that service connection should be 
granted on a secondary basis for a low back disorder as due 
to his service-connected bilateral knee disabilities.  
Although the evidence shows that the veteran currently has a 
low back disorder with retrolisthesis of L5-S1 and 
degenerative joint disease, no competent medical evidence has 
been submitted to show that this disability is related to 
service or to any service-connected disorder.  In fact, stark 
medical evidence stands in opposition to such a finding.  In 
October 2003, the VA examiner opined that it was less likely 
than not that the veteran's currently diagnosed back disorder 
had a causal relationship to he veteran's service-connected 
bilateral knee disabilities.  In short, no medical opinion or 
other medical evidence relating the veteran's low back 
disorder with retrolisthesis of L5-S1 and degenerative joint 
disease to service or any incident of service has been 
presented.  As such, service connection must be denied on 
both direct and secondary bases.  38 C.F.R. §§ 3.303, 3.310.  
See also Hickson, supra
  

E.  Bilateral Ankle Disorder

The veteran has contended that service connection should be 
granted for a bilateral ankle disorder due to his service-
connected bilateral knee disabilities.  Looking first to the 
possibility of direct service connection, the Board notes 
that the record demonstrates that, while the veteran's was 
treated on one occasion for residuals of a left ankle sprain 
in March 1986, it appears that this condition resolved 
without residuals.  No chronic ankle disorder was found in 
service or within years after separation.  Additionally, no 
medical evidence of record supports a finding that the 
veteran has a current disorder of either the right or left 
ankle that is related to his period of service.  As such, 
direct service connection is not warranted.  Hickson, supra.

As for his claim for secondary service connection as due to 
or aggravated by service-connected knee disabilities, the 
Board finds, likewise, that the record lacks any medical 
evidence supporting such an assertion.  On VA examination 
after the veteran's separation from service, there was no 
showing that the veteran had a bilateral ankle disorder due 
to the service-connected bilateral knee disabilities.  In 
fact, X-rays in October 2003 were negative.  Furthermore, the 
veteran has submitted no medical evidence to show that he 
currently has diagnosed bilateral ankle disorder due to his 
service-connected bilateral knee disabilities.  In short, no 
medical opinion or other medical evidence has been presented 
showing that the veteran currently has a bilateral ankle 
disorder due to or aggravated by his service-connected 
bilateral knee disabilities.  Without medical evidence 
showing a relationship between a current disorder of either 
ankle and the veteran's service-connected disabilities, the 
claim for secondary service connection must also be denied.   
38 C.F.R. § 3.310.


F.  All Disabilities

The Board notes that the veteran does not meet the burden of 
presenting evidence as to a medical cause and effect 
relationship, or a medical diagnosis, merely by presenting 
his own statements, because as a layperson he is not 
competent to offer medical opinions.  The Court has made this 
clear in numerous cases.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  There is no evidence 
showing, and the veteran does not assert, that he has had 
sufficient medical training to himself provide competent 
medical evidence as to the etiology of a the conditions 
discussed above.  His belief that the reported conditions are 
related to his service-connected bilateral knee disabilities 
is simply not sufficient to stand in place of competent 
medical evidence.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision with regard to each issue above.  
The Board is not permitted to engage in speculation as to 
medical causation issues, but "must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, there is simply no competent medical evidence 
to provide a link or nexus between any aspect of the 
veteran's period of service or his service-connected 
disabilities and the conditions that caused and contributed 
to his reported conditions.  The preponderance of the 
evidence is therefore against the appellant's claims of 
entitlement to service connection (on a direct or secondary 
basis) for a psychiatric disorder (claimed as depression), 
pes planus, a low back disorder, a left hip disorder, and 
bilateral ankle disorders.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
psychiatric disorder (claimed as depression), pes planus, and 
disorders of the low back, left hip, and bilateral ankle is 
not warranted.


ORDER

Service connection for a psychiatric disorder (claimed as 
depression), to include as secondary to service-connected 
bilateral knee disabilities, is denied.

Service connection for pes planus, to include as due to the 
veteran's service-connected bilateral knee disabilities, is 
denied.

Service connection for a left hip disorder, to include as due 
to the veteran's service-connected bilateral knee 
disabilities, is denied.

Service connection for a low back disorder with 
retrolisthesis of L5-S1 and degenerative joint disease, to 
include as due to the veteran's service-connected bilateral 
knee disabilities, is denied.

Service connection for a bilateral ankle disorder, to include 
as due to the veteran's service-connected bilateral knee 
disabilities, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


